Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered September 10, 1992, which convicted defendant, after a jury trial, of *303robbery in the third degree and sentenced him to five years probation, unanimously affirmed.
The trial court precluded defense counsel from using a photograph during cross-examination of the victim on the ground that defendant failed, pursuant to CPL 240.30 (1) (b), to notify the People of his intent to introduce the photograph. Defendant claims, inter alia, that he was not required to provide such notice since he only intended to use the photograph for impeachment purposes. Defendant’s claim is unpreserved for this Court’s review as he failed to articulate this theory to the trial court, and we decline to review it in the interest of justice. Were we to review the claim, we would find that defense counsel’s actions and representations to the court evinced an intent to admit the photograph into evidence. Thus, defendant erred in failing to provide the People with the requisite notice. Defendant also contends, for the first time on appeal, that the court should have imposed a less severe sanction than preclusion. This claim is also unpreserved for review as a matter of law and we decline to reach it in the interest of justice (People v Bradley, 193 AD2d 385, 386, lv denied 81 NY2d 1070). Concur—Carro, J. P., Wallach, Ross, Rubin and Tom, JJ.